Exhibit 10.4

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT (this “Intercreditor Agreement”) is dated as of
December 7, 2011, and is among the parties listed on the signature page of this
Agreement as Creditors (each a “Creditor” and together the “Creditors”).

RECITALS:

A. MM PEACHTREE HOLDINGS, LP, a Delaware limited partnership (the “Borrower”) is
a party to loan agreements dated as of the date hereof with each of the
individual Creditors (as the same may be amended, modified or supplemented from
time to time, each a “Loan Agreement” and together, the “Loan Agreements”).

B. Pursuant to the Loan Agreements, each of the Creditors have agreed to make
loans (each a “Loan” and together the “Loans”) to the Borrower, all on the terms
and conditions set forth in the Loan Agreement with Borrower to which each
Creditor is a party.

C. The Creditors desire to set forth their agreement as to their respective
rights under the Loan Agreements and any other loan documents related thereto
(“Loan Document”).

NOW, THEREFORE, in consideration of the foregoing, the Creditors hereby agree as
follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings given in the Loan Agreements.

2. Rights to Repayment.

(a) The Creditors hereby acknowledge and agree that notwithstanding the terms or
provisions of any Loan Agreement or any Loan Document, the rights of the
Creditors to repayment from Borrower under the Loan Agreements shall be pari
passu and shall be considered as having the same priority.

(b) Payments received by any Creditor shall be applied pro rata based on the
respective principal balances of the Loans at the time of receipt. If any
Creditor receives a payment from the Borrower in excess of its appropriate pro
rata share, it will hold such excess in trust for the other Creditors and
promptly pay it over to the other Creditors.

3. Notices of Default and Action; Standstill Period. Each Creditor agrees to
give each other Creditor a copy of any notice of default or notice of action
against the Borrower to be sent by it to the Borrower prior to the sending of
such notice to the Borrower, and to notify each other Creditor in writing by
electronic mail, by hand delivery or by overnight courier prior to its
exercising any remedy against the Borrower, and each Creditor agrees to defer
the sending of any such notice to Borrower and to refrain from taking its
initial enforcement action against Borrower for a period of fifteen
(15) business days from the date of receipt of such notice by the other
Creditors. During that fifteen-day period, if a Creditor or Creditors that have
collectively



--------------------------------------------------------------------------------

agreed to loan to the Borrower amounts exceeding 44% of the total amounts that
all Creditors have agreed to loan to Borrower under the Loan Agreements does not
or do not object in writing, the Creditor may take such enforcement action
thereafter against Borrower.

4. Full Force and Effect.

(a) The agreements set forth herein shall remain in full force and effect
regardless of whether any Creditor in the future seeks to rescind, amend,
terminate or reform, by litigation or otherwise, its respective agreements with
the Borrower. The agreements made herein are solely for the purpose of
establishing the relative priorities of the Creditors as among themselves and
shall not inure to the benefit of any other person or entity (“Person”), except
to the extent set forth in Section 7(c) below.

(b) The agreements set forth herein shall remain in full force and effect until
the indefeasible payment in full in cash of all Obligations; provided that this
Agreement shall be reinstated and remain in full force and effect if any payment
to a Creditor is rescinded or otherwise must be restored or returned upon the
bankruptcy of Borrower, or upon or as a result of any Proceeding, or otherwise,
all as though such payment had not been made. For the purposes hereof,
“Obligations” means (a) the Borrower’s obligations in respect of the due and
punctual payment of principal of and interest on the Loans when and as due
whether by maturity, acceleration or otherwise and (b) all fees, expenses,
indemnities, reimbursements and other obligations, monetary or otherwise, of the
Borrower under this Agreement or any Loan Document. For the purposes hereof,
“Proceeding” means any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

5. Effect of Bankruptcy Filing. This Intercreditor Agreement shall be applicable
both before and after the commencement, whether voluntary or involuntary, of any
case of the Borrower under any bankruptcy, reorganization, compromise,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
other similar law and all references herein to the Borrower shall be deemed to
apply to the Borrower as a debtor-in-possession and to any trustee in bankruptcy
for the estate of the Borrower.

6. Additional Creditors. Additional lenders may be added to this Agreement upon
the written consent of all parties hereto, the execution by such additional
lenders of an additional signature page to this Agreement evidencing such
lender’s agreement to be bound by the terms hereof, and the similar execution by
such lenders of a loan agreement with Borrower and such other instruments and
agreements as may be required by the Creditors then party hereto. The joinder of
any such lender to this Agreement shall not in any way affect the rights or
obligations of the Creditors then party hereto. Any such additional lender shall
be deemed a “Creditor” for purposes of this Agreement.

7. Conflicts.

(a) The provisions of this Agreement are not intended to expand, modify or limit
any of the rights and obligations of the Borrower on the one hand and the
Creditors on the

 

-2-



--------------------------------------------------------------------------------

other as are otherwise set forth in this Agreement and/or the other Loan
Documents. In the event of any conflict between any terms and conditions of this
Agreement and the terms and conditions of the other Loan Documents (including
other provisions of this Agreement) that govern the relationship, rights and
obligations of the Borrower on the one hand and the Creditors on the other, the
terms and conditions of such other Loan Documents (and other provisions of this
Agreement) shall control, except as set forth in subsection (c) below.

(b) In the event of a conflict between any terms and conditions of this
Agreement and the terms and conditions of the other Loan Documents (including
other provisions of this Agreement) as such terms and conditions relate to the
relationship, rights and obligations of the Creditors to, or with respect to,
one another, the conflicting terms and conditions of this Agreement shall
control.

(c) Notwithstanding anything to the contrary contained herein, the Creditors
acknowledge and agree that (i) the Borrower and its general partner,
Carter/Validus Operating Partnership, LP, a Delaware limited partnership
(“Borrower GP”) are entitled to rely on the provisions of Sections 2 and 3
hereof, (ii) if and to the extent any Creditor makes any, claim or demand or
pursues any remedy under the Loan Document that is inconsistent with the terms
of such Sections 2 and 3, Borrower and Borrower GP may assert such provisions as
a defense to such claim, demand or pursuit of remedy, (iii) if and to the extent
that any Creditor breaches the provisions of Section 2 and/or 3 above, such
Creditor will indemnify and hold Borrower and Borrower GP harmless from and
against any loss, claim or expense incurred by Borrower and/or Borrower GP as a
result thereof; and (iv) Borrower and Borrower GP are intended as express third
party beneficiaries of the provisions of this Section 7(c) and may enforce the
terms hereof as fully as if Borrower and Borrower GP were parties hereto.

8. Miscellaneous.

(a) Notices. Any notices required to be delivered hereunder shall be in writing
and sent by registered mail, overnight courier or facsimile (with delivery
confirmation), and shall be deemed to have been duly given within ten
(10) Business Days in the country of the recipient if sent by registered mail,
within three (3) Business Days in the country of the recipient if sent by
overnight courier, and within one (1) Business Day in the country of the
recipient if sent by facsimile to the recipient at its address as listed on
Schedule A attached hereto or at such other address as may be designated by
written notice to the other parties hereto. For purposes hereof, “Business Day”
shall mean any day other than (i) days on which commercial banks in the country
of the recipient (located in either New York, New York or Tel Aviv, as
applicable) are authorized or obligated to close, or (ii) any day recognized as
a holiday by persons of the Jewish faith.

(b) Successors and Assigns. All covenants, promises and agreements by or on
behalf of any Creditor that are contained in this Intercreditor Agreement shall
be binding upon and inure to the benefit of its respective permitted successors
and assigns.

(c) Applicable Law. This Intercreditor Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.

 

-3-



--------------------------------------------------------------------------------

(d) Amendments and Waivers. This Intercreditor Agreement may be amended and the
terms hereof may be waived only with the written consent of each Creditor party
hereto.

(e) Severability. In the event any one or more of the provisions contained in
this Intercreditor Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

(f) Counterparts. This Intercreditor Agreement may be executed by the parties
hereto in several counterparts and each such counterpart shall be deemed to be
an original, admissible into evidence, but all such counterparts shall together
constitute but one and the same Agreement.

(g) No Third Party Beneficiaries. This Intercreditor Agreement is entered into
solely for the benefit of the Creditors and their successors and assigns and,
except as otherwise set forth in Section 7(c) above, no other Person shall have
any right, benefit or priority interest under or because of the existence of
this Intercreditor Agreement, including any trustee appointed under Title 11 of
the United States Code (11 U.S.C. § 101 et seq.), as amended from time to time
and any successor statute and all rules and regulations promulgated thereunder.

[Signature page follows.]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
to be duly executed by their respective authorized officers as of the day and
year first above written.

CREDITORS:

 

MM PENSIONS REAL ESTATE US LP, an
Israeli limited partnership     MIGDAL INSURANCE COMPANY LTD.,
an Israeli company By:  

MENORA MIVTACHIM

    By:  

/s/    Omer Kreizel

MESHALEMET LTD., and Israeli company.     Name:   Omer Kreizel as General
Partner     Title:   Chief Investments Officer By:  

/s/    Jony Tal

    By:  

/s/    Shlomo Gutman

Name:   Jony Tal       Name:   Shlomo Gutman Title:   Authorized Signatory      
Title:   Head of Real Estate By:  

/s/    Shai Kompel

      Name:   Shai Kompel         Title:   Authorized Signatory         MENORA
MIVTACHIM INSURANCE
LTD., an Israeli company (for participating
policies)     MIGDAL MAKEFET U.S. REAL ESTATE
LP, an Israeli limited partnership By:  

/s/    Jony Tal

    By:  

/s/    Omer Kreizel

Name:   Jony Tal       Name:   Omer Kreizel Title:   Chief Investments Officer  
    Title:   Chief Investments Officer By:  

/s/    Shai Kompel

    By:  

/s/    Shlomo Gutman

Name:   Shai Kompel       Name:   Shlomo Gutman Title:   Chief Financial Officer
      Title:   Head of Real Estate MENORA MIVTACHIM INSURANCE
LTD., an Israeli company (for nostro)     CARTER/VALIDUS OPERATING
PARTNERSHIP, LP, a Delaware limited         partnership By:  

/s/    Jony Tal

    By: CARTER VALIDUS MISSION CRITICAL Name:   Jony Tal       REIT, INC., a
Maryland corporation, Title:   Chief Investments Officer       as General
Partner By:   /s/    Shai Kompel       By:  

/s/    John E. Carter

Name:   Shai Kompel       Name:   John E. Carter Title:   Chief Financial
Officer       Title:   Chief Executive Officer RAMAT OFEK LTD., an Israeli
company       By:  

/s/    Chaim Lipschitz

      Name:   Chaim Lipschitz         Title:   Authorized Signatory         By:
 

/s/    Shlomo Margolin

      Name:   Shlomo Margolin         Title:   Authorized Signatory        